Title: To Alexander Hamilton from Oliver Wolcott, Junior, 1 March 1790
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


New York March 1st. 1790
Sir

In consequence of the permission which you have given I take the liberty to suggest a plan for keeping the accounts of the Funded Debt and for regulating the payment of Interest, which I now submit to your consideration.
Let one Commissioner be appointed in each State or in convenient districts of the union, with instructions to take up & cancell the Certificates now in circulation & to ascertain the Interest thereon to the day which may be fixed for commencing business under the new system. For the sums so ascertained by the Commissioners let Credits be passed in their books and Certificates be given transferrable at the Offices from whence they issued.
Let the several Credits on the books of the Treasury be examined and the Interest in like manner ascertained, & when this is done let a Warrant issue to the Commissioner for New York to credit the sums which may be due to individuals on the settlement of the books of the Treasury in accounts to be opened in his office.
Let a General Account of Funded Debt be opened in the books of the Treasury, to be debited with all the sums settled to the credit of individuals by the Commissioners & to be balanced by accounts to be opened with the books of each Commissioner. The old Certificates taken up by the Commissioners and the accounts on which the settlements are made being returned to the Treasury will afford Vouchers to support their accounts.
The result of this plan will be that the whole amount of the Funded Debt will be known from one account, and the amount of credits to individuals on the books of each Commissioner, from the subordinate accounts—and as the interest on the whole Debt will commence from one period, the necessary estimates may be made with precision.
As the aggregate sum of the credits to individuals on the books of each Commissioner will be known the Commissioners may be permitted to make transfers of any Credits on their books, under such regulations as may be easily devised—and to facilitate the alienation of stock, transfers from the books of one Commissioners, to those of another, may be made by Warrants from the Secretary of the Treasury. This mode will preserve compleat information at the Treasury, of the state of the accounts, & will afford sufficient data to controul the Interest accounts, of the Commissrs.
To enable the Commissioners to keep regular accounts & discharge the Interest punctually, I would propose that the transfer books be closed for fourteen days before the interest becomes payable and in that time let the Commissioners draw out compleat lists of the credits then existing, on which let them compute the Interest which may be due to the several Creditors and prepare the Receipts ready to be signed as the claimants shall appear.
If the accounts are properly kept, the Interest which will appear to be due, will agree with an interest for the like time computed on the gross amount of each Commissioners credit in the Books of the Treasury, to cover which interest, let one Warrant issue, to be accounted for in the following manner.
Let the Commissioners report a list of all the Credits existing on their books, when the transfers are closed in each quarter—and let them transmit monthly statements of the payments which may be made.
To prevent the inconveniencies resulting from unsettled accounts & accumulated balances, let the Interest Books remain in the Commissioners hands only one year after the Interest becomes payable—let them then be transmitted to the Treasury—the Receipts unsigned will agree with the balances of cash on hand—for which let the Commissrs. be debited as funds advanced for the payment of future Interest.
Let these Interest books remain open at the Treasury one other year, & let the balances which then remain unclaimed revert to the public.
This plan will relieve the Treasury from many minute details, to the execution of which the offices are not adequate—it will simplify all calculations of the public Debt—it will prevent forgeries—it will preserve an effectual check on the expenditure of public money—and will tend to distribute the public debts in proportion to the revenues collected in the different parts of the United States.
These being the great objects to be attended to, in a plan of this nature, I am induced to believe, that the leading Ideas now suggested, may be usefully adopted.
I have the honour to be with the most perfect respect, Sir, your Obedt sert
Oliv Wolcott
The Honble. Alexander Hamilton

